 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles and Long Beach Harbor Watchmen andGuards,International Longshoremen's and Ware-housemen'sUnion,Local26 andAmerican PlantProtection,Inc.and American Federations ofGuards,Local 1.Case 21-CD-347May 13, 1974DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINStion,Inc., is an employer within the meaning ofSection 2(2) of the Act.II.THE LABORORGANIZATIONS INVOLVEDThe parties have stipulated, and we find, thatILWU Local 26 and AFG Local 1, are labororganizations within themeaning ofSection 2(5) ofthe Act.III.THE ALLEGED DISPUTEA.The FactsThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, follow-ing chargesfiled by American Plant Protection, Inc.,hereinafter called Charging Party, alleging that LosAngeles and Long Beach Harbor Watchmen andGuards, International Longshoremen's andWare-housemen's Union, Local 26, hereinafter Respondentor ILWU Local 26, had violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activitywith an object of forcing or requiring United StatesLines, and Marine Terminals Corporationto assignwork in dispute to employees represented by Res-pondent, rather than to certain of the ChargingParty's employees represented by American Federa-tion of Guards, Local 1, herein called AFG Local 1.A hearing was held on July 26, 27, 30, and 31, 1973,beforeHearing Officer Robert G. Chavarry. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.' Thereafter, the Charging Party andthe Respondent filed briefs.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefreefrom prejudicial error. The rulings are herebyaffirmed.Upon the entire record, the Board makes thefollowing findings:I.THE BUSINESS OF THE EMPLOYERAmerican Plant Protection, Inc., is engaged in thebusinessof performing guard services and in the 12-month period preceding July 1, 1973, Americanperformed services valued in excess of $140,000 forMarine Terminals Corporation, which is engaged instevedoring and terminal management for variousshippinglines,includingU.S.Lines.The partiesstipulated, and we find, that American Plant Protec-The Charging Party and the Respondent stipulatedthat the work in dispute consists of:Providing guard and watchman services at theUnited States Lines with respect to cargo operationsconducted by and for U.S. Lines at Berth 230, PierG, Port of Long Beach, Long Beach, California.The facts leading up to the present dispute are asfollows:In January 1971, U.S. Lines, a shipping corpora-tion, resumed operations in Los Angeles-Long BeachHarbor, after a hiatus of nearly 4 years. It signed acontractwithTransOceanGateway,terminaloperators, hereinafter TOG. The facility covered bythis agreement was a container terminal located atPier J, Port of Long Beach, Berth 246. Under thisagreement and an amendment thereto dated October1,1971,TOG loaded and discharged U.S. Lines'container vessels, performed all related services, andran the container freight station.Guard and watch-man services were also provided by TOG under theseagreements. For these services, TOG contracted withNewton Guard Service, later Lawrence SecurityService Incorporated.The relationship between TOG and U.S. Lines wasterminated in May 1972, when Crescent Wharf andWarehouse Company and its wholly owned subsidi-ary, Pacific Container Terminals, succeeded TOG inperforming services at this container terminal.Crescent performed the same services theretoforeperformed by TOG, including the providing ofsecurity or guard service until April 1973. Crescent,however, used members of ILWU Local 26 toperform the terminal guard services.During the period from January 1971 throughApril 1973, there were occasions when U.S. Linesitselfdirectly engaged the services of guards andwatchmen as gangway watchmen. The function ofthe gangway watchmen is to check everyone comingon and off the vessel. Gangway watchmen were1Counsel for Respondent has objected to this proceeding on the groundsAssociationdetermined not to participate in this proceeding afterthatU.SLines,PacificMaritime Association, and Marine Terminalsconsultation with independent counsel.We find no merit in Respondent'sCorporation did not participate in the hearing Nevertheless,the record isobjection.We also note that no appearances were made at the hearing onclear that all interested parties were served Notice of Hearing and the Orderbehalf of AFG Local 1.As stated,thisUnion represents the guards andRescheduling Hcanng.Furthermore,U.S. Lines and the Pacific Maritimewatchmen employed by the Employer.210 NLRB No. 79 ILA, LOCAL 26requiredif there were a person aboard the vessel whowas not permitted by the United States ImmigrationService to come ashore. The guards hired directly byU.S. Lines during this period were hired for serviceswhich are not part of the cost of moving cargo. Theseinclude primarily the gangway watch necessary whentherearedetainers,but there were one or twoinstanceswhen Newton Guard Service (later boughtout by Lawrence Security, which carried on theservicing ofNewton'sclients)provided a moneycourier service in connection with the ships payrollfor its crew. This latterservicealso involved nocharges in connection with moving or handling ofcargo.But thebasic security for the containerterminal,which did form a part of the cost of movingcargo,was furnished by TOG, and later by Crescent,under the aforesaid agreements with U.S. Lines.During the period when TOG was providing theoverall terminalservice,U.S.Lines hired theseadditionalguards from Lawrence Security, thecompany which was providing terminal guard serviceto TOG. After Crescent took over, U.S. Lines hiredadditional gangway guards, as necessary, throughCrescent from nud-1972 up to and including April1973.The guards obtained from Crescent and fromPCT were Local 26 members.On May 1, 1973, U.S. Lines began operating itsown container terminal at Pier G, together with acontainer freight station onWindham Avenue inLong Beach. U.S. Lines entered intoan agreementwith Marine Terminals Corporation (hereafter MTC)with respect to the operation of the Pier G facilityand the container freightstation.Under its contractwithU.S.Lines,normal guard service for theterminaland the container freightstation isprovidedby MTC and the cost thereof is part of the basic"pick rate" set forthin thecontract. The "pick rate"is the total cost of loading or unloading a container.MTC made arrangements with the Charging Party,American Plant Protection, Inc., to provide thenormal guard service for U.S. Lines terminal andfreight container station. In the period May 1, 1973,to May 17, 1973, U.S. Lines on one occasionengagedgangwaywatchmen directly from the ChargingParty.Joe Ibarra, business agent for ILWU Local 26,testified that upon learning on May 6, 1973, thatmembersof another union were performing guardservicesfor U.S. Lines he attempted to contact U.S.Lines.However, after being unable to get in touchwith any official of U.S. Lines he caused picket signsto beset out thatday. The signs read:U.S.Linesgive us backour jobs, ILWULocal 26575Later that day, Ibarra managed to talk with arepresentative of MTC and U.S. Lines. It was agreedthat Ibarra would remove the pickets and that ameeting would take place the following day. At thatmeeting, Ibarra made it known to those present thatILWU Local 26's dispute was with U.S. Lines. It wasIbarra's contention that U.S. Lines had a contractwith ILWU Local 26. Pearce, the representative ofMTC, told Ibarra that it was MTC and not U.S.Lines which had employed the services of AmericanPlant Protection, Inc., and that MTC desired toretain it.Again Ibarra indicated that the problemwas with U.S. Lines, not with the Charging Party.Ibarra informed those present that he knew that U.S.Lines could force MTC to "break off with AmericanPlant Protection and use Local 26's Guards."On May 12, 1973, ILWU Locals 13 and 63 advisedPacificMaritime Association (hereafter PMA) thatthey would honor any picket lines put out by theirsister Local 26.ILWU Local 26 again set up picket lines on Berth230, Pier G. The legends on the signs were the sameas those on May 6, 1973. Ibarra admitted that ILWULocal 26 hoped that the pickets would bring pressureto bear on U.S. Lines and force it to get rid ofAmerican Plant Protection through MTC.On May 17, 1973, another meeting took placebetween ILWU Local 26, U.S. Lines, MTC, andPMA at which U.S. Lines agreed to use ILWU Local26 guards at Pier G. This meeting resulted in anagreement in the form of a letter of intent. From thedate of execution of that document to the present,MTC has used ILWU Local 26 members to provideguard service under MTC's contract with U.S. Lines.Pursuant to this agreement, MTC requested Ameri-can Plant Protection to remove its guards from PierG. American Plant Protection complied with thisrequest.The Respondent, ILWU Local 26, introduced aseriesof exhibits purporting to show labor agree-ments between it and U.S. Lines, dating as far backas 1950. Lloyd Selliger, a ILWU Local 26 witness,testified that he had negotiated a number of thesecontracts on behalf of the Respondent and that hethen gave copies of such agreements to the thenterminal superintendent for the U.S. Lines in theharbor area, Harry DeLavergne. DeLavergne in-formed Selliger that although he could not executethese agreements because he did not have permissionto do so from New York he would abide by them.Joe Ibarra testified that he personally visited DeLav-ergne in 1966 and DeLavergneagainagreed to liveup to the agreements. 576DECISIONS OF NATIONALLABOR RELATIONS BOARDAs noted earlier, U.S. Lines ceased operating ontheWest Coast about November 1967 and did notreturn to the West Coast until sometime in 1972,when it returned and berthed its ships at Pier J, Berth246. It contracted with Crescent Wharf and Ware-house to perform its stevedoring and security work.Crescent's guards were members of ILWU Local 26.This arrangement lasted until May 1, 1973, whenU.S. Lines transferred to Pier G, Berth 230, wherethe instant labor dispute took place.Subsequent to the picketing of U.S. Lines at PierG, an arbitration proceeding was held by anarbitrator, pursuant to the PMA-ILWU contract todetermine whether or not tle picket line set up byILWU Local 26 was a bona fide picket line. Thearbitrator ruled that the picket line directed againstU.S. Lines was a bona fide picket line under thelongshore contract.B.The Contentions of the PartiesILWU Local 26 contends that its picketing for thepurpose of enforcing its contractual rights and toachieve a proper work assignmem was not an unfairlaborpracticewithin themeaning of Section8(b)(4)(i) and (ii)(D) of the Act. ILWU Local 26contends that it has a contract rignt to the work inquestion.The Charging Party contends that an assignment ofthe work involved to members of ILVvU Local 26would violate the policy of Section 9(b)(3) of the Act,insofar as such an assignment would constitute anaffirmative recognition by the Beard that a unitconsisting of guard and nonguard employees isappropriate, and would constitutea de factocertifica-tion of ILWU Local 26 as the bargaining representa-tive of a mixed guard-nonguard unit. Further, therecord demonstrates that on the merits of the 10(k)dispute the work involved should be assigned to theCharging Party's employees. Inso'ar as the particularwork assignment involved in this proceeding isconcerned, e.g., the provision of guard and watch-man services at the U.S. Lines container terminallocated at Berth 230, Pier G, Pcrt of Long L.;ach, allthree levels of employers had chosen employees ofCharging Party as the employees to perform sLchservices.C.The Applicability of the ActBefore the Board may proceed to a determinationof dispute under Section10(k) c the Act, it must besatisfied that there is reasonable ause to believe thatSection 8(b)(4)(D) has been violated.We are not2Franklin Broadcasting, supra,12153Highway Truckdrivers & Helpers, Local107, InternationalBrotherhood ofsatisfied that any such violation has occurred in thiscase.Here, the evidence is insufficient to establish atraditional jurisdictional dispute between two unions,each of which wishes to have certain duties assignedto its members rather than to the members of its rivalunion. The employees represented by ILWU Local26 were terminated during the term of an existingoral contract as a result of U.S. Lines relocating atBerth 230. The evidence bearing upon ILWU Local26's objections was brought out in the meetings heldon May 7 and May 16; i.e., that ILWU Local 26 hada contract with U.S. Lines covering the normalterminal watchman/guard service and that ILWULocal 26 was merely demanding continued employ-ment of those who were working and that the oralagreement applicable to them be given force andeffect.No other demands were made and none canbe implied.In a somewhat similar case,International Brother-hood of ElectricalWorkers,Local 292, AFL-CIO(FranklinBroadcastingCompany (Radio StationWMIN)),126 NLRB 1212, the Employer created adisputewith a union by terminating a group ofemployees, whom the union represented, and as-signed their duties to another group of employees.The Board held that picketing by the union, in orderto"obtain reemployment" of the first group ofemployees and get a collective-bargaining contractfor them, involved "objections which the Congress,in enacting Section 8(b)(4)(D), did not intend toproscribe."2 InSafeway Stores, Incorporated,3theabove principle was amplified, wherein the Boardnoted that, although the dispute "might be deemed tofallwithin theliteralterms of Section 8(b)(4)(D)proscription," that proscription was not designed toauthorize the Board to arbitrate disputes between anemployer and a union, particularly with regard to theunion's "attempt to retrieve the jobs" of employeeswhom the employer chose to supplant by reallocatingtheir work to others.Upon the basis of the foregoing, we are satisfied,and conclude, that the dispute herein does not fallwithin themeaning of Section 8(b)(4)(D) andtherefore is not a matter to be considered underSection 10(k). Accordingly, we shall quash the noticeof hearing.ORDERIt is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.CHAIRMAN MILLER, dissenting:Imust dissent from my colleagues' conclusion thatTeamsters, Chauffeurs,Warehousemen and Helpersof America,Independent(SafewayStores, Incorporated),134 NLRB 1320. ILA, LOCAL 26577the dispute herein does not fall within the meaning ofSection 8(b)(4)(D) and therefore is not a matter to beconsidered under Section 10(k) of the Act.As set forth in the majority opinion, the recordfacts show that from 1971 until May 1, 1973, U.S.Lines operated a container terminal at Berth 246,Pier J. Throughout this time period U.S. Linescontracted with several independent companies, allofwhom employed members of ILWU Local 26either themselves or through subcontractors, toprovide guard service at its terminal.When U.S. Lines moved its operations to Berth230, Pier G, on May 1, it decided to contract theoperation of the pier, including the security servicework, to Marine Terminals Corporation (MTC).MTC subsequently subcontracted the guard servicewhich is in dispute herein to American PlantProtection (APP), the Charging Party, whose em-ployees are represented by American Federation ofGuards Local 1. Thereafter APP began performingthe guard duties at the U.S. Lines terminals.On May 6 Joe Ibarra, business agent for Local 26,learned that members of another union were per-forming guard services at the U.S. Lines terminal. Heimmediately attempted to contact U.S. Lines, butfailing to do so caused picket signs reading "U.S.Lines, give us back our jobs, ILWU Local 26," to beset out that day. Shortly thereafter, Local 26 andU.S. Lines agreed to meet and the picket signs weretemporarily removed. At the meeting which fol-lowed, Ibarra contended that U.S. Lines had acontractwith Local 26 and that U.S. Lines hadbreached this agreement. U.S. Lines denied that itwas employing any guards, urging rather that it hadcontracted the work to MTC and that it had nocontrol overMTC's contract with the ChargingParty. Ibarra rejoined that U.S. Lines could forceMTC "to break off with APP and use Local 26'sguards."On May 12 Local 26 reestablished its picket.According to Ibarra's testimony, Local 26 hoped thatthe pickets would bring pressure to bear on U.S.Lines and would force it to get rid of APP throughMTC.On May 17 there was another meeting betweenU.S. Lines and Local 26 at which U.S. Lines agreedto use Local 26 guards at Pier G. Thereafter theCharging Party complied with MTC's request that itremove its guards from Pier G, and MTC has usedmembers of Local 26 to provide guard service at thatpier.Inmy view the foregoing facts establish that ajurisdictional dispute exists between Local 26 andLocal 1 over the assignment of the guard servicework for U.S. Lines at Pier G. The record shows thatLocal 26 has claimed the work which Local 1 wasperforming and which is presently in dispute. Therecord further shows that Local 26has engaged inpicketing in an attempt to force a reassignment of thework to its members or employees represented by it.As such, Local 26's conduct went beyondthe "mereprotest"ofwhat Local 26 might have believedamounted to unfair treatment against the formeremployees of Crescent Wharf and Warehouse Com-pany who lost their jobs at Pier J when U.S. Lineschanged piers for its operations.Inmy opinion, the majority's first mistake inanalyzing the facts of this case is to treat the situationas one in which Local 26 is merely asserting an oralcontract claim against U.S. Lines and seeking toenforce it in order to preserve work for its members.The record evidence as a whole, in my view, does notfurnish sufficient support to sustain their position.U.S. Lines contracted the operation of Berth 246,Pier J, to various contractors who were also responsi-ble for providing security services for that pier.Although onoccasionU.S. Lines hired gangwayguards for Pier J directly through these contractors,the regular and basic guard services were providedby the latter parties through their employees. Therecord is barren of any evidence of how often or forwhat periods of time guards were employed directlyby U.S. Lines at Pier J. On the other hand, it is clearthat Local 26's dispute with U.S. Lines at Berth 230,Pier G, extended beyond the use of gangway guardsand encompassed all of the guards that were to beemployed (by another employer) and used on thatpier.Furthermore, there is no evidence that Local 26was claiming the work in dispute for those employeeswho purportedly had been displaced by U.S. Lines,or for that matter by the use of APP by MTC ratherthan Crescent, when U.S. Lines moved its operationsfrom Pier J to Pier G. The record fails to show thatLocal 26 ever made application to U.S. Lines, APP,orMTC, for any vacancies that might have existedfor guards at Pier G. Instead, Local 26 immediatelycommenced picketing activities and thereafter de-manded that U.S. Lines hire its members. While thepicket signs were couched in language indicating jobretentionasan aim of the picketing,Ibarra'srepeateddemands to U.S. Lines were bluntlyexpressed in terms of getting rid of APP and itsemployees and replacing them with guards furnishedby Local 26. Nowhere did Ibarra hint that he soughtor hoped to gain employment for guards displacedby U.S. Lines' termination of its operations at Pier J.Nor does the record reveal any such firm intentbehind his demands. As far as we know, Ibarra andLocal 26 were concerned only with obtaining theassignment of the guard work at Pier G for membersand employees it represented through whatever 578DECISIONS OF NATIONALgeneral sources of hire were available to it, withoutregard to whether they were former employees atPier J who had lost their jobs as a result of U.S. Linesshifting operations to Pier G. In my view, Local 26'spicketing, therefore, clearly was designed to gain thework being performed by employees of APP.That being the case, I do not understand how mycolleagues can conclude thatSafeway Stores, Incorpo-ratedandFranklinBroadcastingCompany,4areapposite to this case. The facts here, as demonstratedabove, simply do not coincide with those appertain-ing to those two cases. More to the point is the line ofcases wherein the Board has held that a jurisdictionaldispute lies where the union taking self-help action toobtain the work in question is claiming it for itsgeneralmembership rather than the employeesdirectly affected by a past change in assignment.Accordingly, Local 26's claim for the guard work onLABOR RELATIONS BOARDPier G goes far beyond the realm of work preserva-tion or contractual enforcement.See, e.g.,LawrenceErie Company,158 NLRB 1687.Aside from the fact that the record evidence doesnot appear to support the majority's position, I findthat the fact that Local 26 has couched its claim forthe disputed work in terms of a contractual disputedoes not preclude a finding that a jurisdictionaldispute exists. Assuming some validity to Local 26'sclaim that in the past it had had a contract with U.S.Lines concerning the type of work in dispute herein,Local 26's contention that the realissue iswhetherU.S. Lines violated the subcontracting provisions ofsaid purported contract is not dispositive of the issueunder our case law. Thus, the Board has rejectedsuch arguments where, as here, a concurrent orultimate objective of the union in attempting to forcechanges in the employer's subcontracting practices is ILA, LOCAL 26579to force or require a reassignment of the disputedwork to the employees representedby it.sIn short,by establishing a picket line designed to alter theexisting assignment of the disputed work,Local 26implicitly claimed the work in dispute as its own, andpresented a jurisdictional claim cognizable underSection 8(b)(4)(D) of the Act.The fact thatthere are two employers,U.S. Linesand American Plant Protection,is immaterial to theissue of whether a jurisdictional dispute exists. TheBoard has long held that jurisdictional disputes arenot limited to competing groups of employeesworking for the same employer,but also extend toattempts to force the assignment of work fromemployees of one employer to employees of another.6It is also immaterial that the employees representedby Local 1 whowere performing the work in disputedo not now actively seek to perform the disputedworkat the U.S. Lines terminal,since the controllingfactor isthat theyexpect to perform the work at PierG, and wouldhave but for their removal from the jobby their employer,APP, who was forced off the jobby U.S.Lines and MTC's acquiescenceto Local 26'sdemands and unlawful pressure to achieve same.7There is no evidence of any disclaimer of the workinvolved either by Local 1 or the employees whomthey represent who held jobs with APP at Pier G.Nor is there any evidence to indicate that should thework be assigned to such employees, that they wouldrefuse to accept and perform it.In light of the foregoing, the facts disclose that U.S.Lineswas presented with dual claims over thedisputed work after the assignment thereof to APPand its employees, and that Local 26 attempted tcregain itby use of conduct proscribed by Section8(b)(4)(D).Thus, contrary to the majority, thedispute herein is not between U.S. Lines and Local26,nor was the dispute created by U.S. Linesassigning the work away from that local. Rather theevidence clearly establishes that the dispute herein isbetween Local 26 and Local I and the employees itrepresents, over which group of employees is entitledtoperform the guard service work at Pier G.8Accordingly, I would find that a jurisdictionaldispute exists and would determine the merits of thedispute.98LocalUnion 354, International Brotherhoodof ElectricalWorkers,AFL-CIO (F G Johnson Company,Incorporated),200 NLRB No.92;UnitedBrotherhoodof Carpentersand Joinersof America, Local 753, AFL-CIO(Blount BrosCorporation),175NLRB 496,497, and cases cited in In. 3therein,Local 5,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe FittingIndustry oftheUnited States and Canada,AFL-CIO (ArthurVenneriCompany),145NLRB 1580,1589,Local 3,International Brotherhoodof ElectricalWorkers,AFL-CIO (Western ElectricCompany,Inc),141 NLRB 888, cases cited in In.6 therein.6Local 3,InternationalBrotherhoodof ElectricalWorkers(WesternElectricCompany,Inc.), supra,SheetMetal Workers International Associa-, Lion,Local Union28,AFL-CIO (DieselConstruction),196 NLRB 1065;InternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local 145(Camache MachineTool Co.),188 NLRB255;Local 804,Delivery andWarehouseEmployees,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America(Gimbel Brothers, Inc.),168 NLRB214;Local19, International Longshoremen's Association,AFL-CIO (MarineAssociationof Chicago),151NLRB89;Plumbers&FittersLocal 761 ofJourneymen and Apprenticesof thePlumbing and Pipe FittingIndustry of theUnited States and Canada(MattJZaiehConstructionCompany),144 NLRB133;InternationalAlliance ofTheatrical Stage Employees and Moving PictureMachine Operatorsof theUnited States and Canada,Treasurersand TicketSellersLocal No 862 (AlliedMaintenanceCompany ofPennsylvania, Inc),137 NLRB738,Local No. 48, SheetMetal Workers International Association,AFL-CIO (Gadsden Heating and Sheet Metal Company),119 NLRB 287;N.LR B v Local 825,International Union of Operating Engineers,AFL-CIO(Burns and Roe,Inc), 410 F.2d 5 (C.A.3, 1969).7Sheet Metal Workers, Local 28(Diesel ConstructionCo ), supra9See the view expressed by the dissent inWaterway TerminalsCompany,185 NLRB 186,which was upheld by the court of appeals in its remand ofthat case to the Board.Waterway TerminalsCo v. N L.R B,467 F 2d 1011(C.A. 9, 1972).The Board subsequently found,in accordance with thecourt's view,that even the facts inWaterwaypresented a jurisdictionaldispute cognizable under theAct. 203 NLRB No. 1269The Charging Partycontends that an assignmentof work toemployeesrepresentedby Local 26would violate the policy of Sec. 9(b)(3) of the Actbecause the Board in effect would be granting certification to a union whosemembership is not restricted to guards.Thiscontention relates to the meritsof the dispute,that is, whether Local26 can be awarded the work,ratherthan whether its conduct constituted reasonable cause to believe that Sec.8(bX4XD)has been violated.Although themajority's quashing of the 10(k) notice herein removes forthem the necessity of meeting this contention,I feel compelled, in view ofmy contraryposition,that a jurisdictional dispute exists,to briefly note thatIam not in agreement with the ChargingPartyas to the impact of Sec.9(bX3) in proceedings of this type Notwithstanding that a union thatadmits nonguard employees to membership cannot be certified under thatsectionof the Act,that does not preclude a union whose membership is somixed from representing guards(without the sanction of Sec. 8(ax5), nordoes it remove the protectionof the Actfrom employees who arerepresentedby such a union.White SuperiorDivision,WhiteMotorCorporation,162NLRB 1496, 1499;andWilliam JBurnsInternationalDetectiveAgency, Inc.,134 NLRB 451Inmy view,the portion of Sec.8(b)(4XD)which establishes Boardcertification as a defense to a charge brought thereunder has no bearing onthe issue of which group of employeesshould beassigned the work indisputeTheassignment is made to the employees, not to the union thatrepresents them nor its members and, therefore, the composition of theunion'smembership is immaterial in determining such assignment. Thatfactor has relevancyonly in thatthe union representing guards andnonguards alike could not urge certification as a defense where guards arethe employees involved in the dispute.Accordingly,were I to make anaward of the disputed work herein,Local 26'smixed membership statuswould be nodeterrent tome in determining the dispute in favor ofemployeesrepresentedby it wereIso disposedto find (this isnotto betaken as an indication that I would so find nor should the converseconclusion be presumed)